Citation Nr: 0818145	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-35 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to accrued benefits based on a pending claim for 
service connection for diabetes mellitus or retroactive 
benefits for diabetes mellitus under 38 C.F.R. § 3.816.  


REPRESENTATION

The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The veteran served on active duty from April 1946 to April 
1947, and from June 1951 to April 1970.  He died in March 
1998; the appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In connection with his appeal the appellant testified at a 
videoconference hearing in April 2008, and accepted such 
hearing in lieu of an in-person hearing before a Member of 
the Board.  See 38 C.F.R. § 20.700(e) (2007).  A transcript 
of the hearing is associated with the claims file.

The appellant submitted additional evidence and written 
argument after the statement of the case was issued; however, 
he included a waiver of initial RO consideration of such 
evidence. 


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for diabetes melitis, and no claim for 
service connection for diabetes mellitus was filed or 
adjudicated prior to the veteran's death.

2.  The veteran did not have Type II diabetes mellitus.

CONCLUSION OF LAW

There are no retroactive or accrued benefits to which the 
appellant is entitled.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. §§ 3.816, 3.1000(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking retroactive benefits for diabetes 
mellitus as a Nehmer class member under provisions of 
38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  
The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the accrued benefits theory of entitlement, 
the Board finds that the date of filing of the appellant's 
claim is not in dispute, and the claim cannot be 
substantiated under that theory as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

With respect to the retroactive benefits theory of 
entitlement, the Board notes that the appellant was not 
provided with notice of the Nehmer provisions; however, in 
this case, there is no prejudice to him in proceeding with a 
decision.  The appellant has demonstrated through his hearing 
testimony and written argument that he is thoroughly familiar 
with the Nehmer provisions and the provisions of 38 C.F.R. 
§ 3.816.  Moreover, the decision in this case turns on 
whether a claim for service connection for diabetes was 
received within the time frame established under Nehmer.  
This is inherently an issue that depends on evidence already 
in the claims file.  There is no conceivable additional 
evidence that could be submitted or identified by the 
appellant that would alter the outcome.  In sum, the Board is 
satisfied that any procedural errors in the development and 
consideration of the claim were non prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to certain parties.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).

The Board notes that a revision to the law regarding accrued 
benefits claims, enacted by Congress and signed by the 
President as the Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, on December 16, 2003, amends 38 U.S.C. 
§ 5121(a) by repealing the two-year limit on accrued benefits 
so that a veteran's survivor may receive the full amount of 
award for accrued benefits; however, this revision relates 
only to cases where the veteran's death occurred on or after 
the date of enactment, December 16, 2003.  It does not affect 
cases involving deaths prior to that time, such as this case.  

Applications for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).

Persons eligible for such payments (which are paid to the 
first living person listed) include: the veteran's spouse; 
his or her children (in equal shares); and his or her 
dependent parents (in equal shares) or the surviving parent.  
38 C.F.R. § 3.1000(a).

Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2007).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See 38 
C.F.R. § 3.309(e) (2007).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

Nehmer Provisions

A Nehmer class member means a Vietnam veteran who has a 
covered herbicide disease; or a surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease.  Covered herbicide diseases include Type 2 
Diabetes (Also known as type II diabetes mellitus or adult-
onset diabetes).  38 C.F.R. § 3.816 (b)(1).

If a Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, and if VA 
denied compensation for the same covered herbicide disease in 
a decision issued between September 25, 1985 and May 3, 1989, 
the effective date of the award will be the later of the date 
VA received the claim on which the prior denial was based or 
the date the disability arose, except where the claim was 
received within one year from the date of the class member's 
separation from service.  38 C.F.R. § 3.816 (c)(1).

A prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.  38 C.F.R. § 3.816 (c)(1).

The claimant's application and other supporting statements 
and submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability; or VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816 (c)(2).

If the requirements specified above are satisfied, the 
effective date shall be assigned without regard to statutory 
and regulatory provisions prohibiting payment for periods 
prior to the effective date of the statute or regulation 
establishing a presumption of service connection for a 
covered herbicide disease.  38 C.F.R. § 3.816 (e)(1).

If a Nehmer class member entitled to retroactive benefits 
dies prior to receiving payment of any such benefits, VA 
shall pay such unpaid retroactive benefits to the first 
individual or entity listed below that is in existence at the 
time of payment: (i) The class member's spouse, regardless of 
current marital status.  (ii) The class member's child(ren), 
regardless of age or marital status (if more than one child 
exists, payment will be made in equal shares, accompanied by 
an explanation of the division).  38 C.F.R. § 3.816 (f)(1).

Statutory and regulatory provisions limiting payment of 
accrued benefits to amounts due and unpaid for a period not 
to exceed 2 years do not apply to payments authorized under 
38 C.F.R. § 3.816.  Likewise, provisions requiring survivors 
to file claims for accrued benefits also do not apply to 
payments under 38 C.F.R. § 3.816.  When a Nehmer class member 
dies prior to receiving retroactive payments under this 
section, VA will pay the amount to an identified payee in 
accordance with 38 C.F.R. § 3.816 (f)(1) without requiring an 
application from the payee.  38 C.F.R. § 3.816 (f)(2).

Analysis

The Board notes initially that, although this case has at 
times been presented as a claim for accrued benefits, the 
evidence does not demonstrate and the appellant does not 
contend that he filed an accrued benefits claim within the 
period established under 38 U.S.C.A. § 5121.  The veteran 
died in 1998, and the claim for accrued benefits was received 
in November 2004.  Rather, the appellant is seeking 
retroactive benefits based on his contention that the veteran 
(his father) filed a claim of entitlement to service 
connection for diabetes mellitus due to Agent Orange exposure 
in 1985 (now service connected as the cause of death), that 
the claim was denied, and that the Court's subsequent holding 
in Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal., May 2, 1989) (Nehmer I) invalidated 
that denial, leaving the claim still pending at the time of 
the veteran's death, and at the time of the November 2004 
claim, irrespective of the requirements for filing an accrued 
benefits claim.  Nevertheless, to the extent that an accrued 
benefits claim was nominally appealed, the Board finds on the 
basis of the untimely filing of the claim, that entitlement 
to accrued benefits is not in order.  See also Sabonis, 6 
Vet. App. at 430 [in a case where the law and not the 
evidence is dispositive, a claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law].

The Board will accordingly address the appellant's 
contentions with respect to retroactive benefits.

By way of background, as a result of a class action lawsuit 
brought by veterans of the Vietnam war and their survivors, 
in a May 1989 decision the United States District Court for 
the Northern District of California (District Court) 
invalidated regulations promulgated for adjudicating claims 
for VA benefits based on herbicide exposure.  See 38 C.F.R. § 
3.311a (1989).  The District Court found that VA had applied 
an overly restrictive standard in the regulation for 
determining what diseases should be presumptively service 
connected.  The District Court also voided all benefit 
denials that had been made under the invalidated regulation.  
See Nehmer I.  The District Court subsequently held that its 
1989 decision required VA to re-adjudicate all claims voided 
in the 1989 decision if the claimed disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on herbicide exposure.  See Nehmer v. 
United States Veterans' Administration, 32 F. Supp. 2d 1175 
(N.D. Cal. 1999) (Nehmer II).

Here, the appellant contends that the veteran filed a claim 
for service connection for diabetes mellitus due to Agent 
Orange exposure in November 1985, and that the RO denied that 
claim in December 1985.  He therefore reasons that finality 
cannot attach to the RO decision, as the basis for that 
decision was judicially invalidated, and that the appropriate 
effective date for the grant of service connection for 
diabetes should correspond to the November 1985 claim.  

However, the RO clearly did not adjudicate the issue of 
entitlement to service connection for diabetes.  The December 
1985 rating decision involved an evaluation of a service 
connected cervical spine disability, then rated as 20 percent 
disabling.  The veteran was also service connected for 
asthma, which was not addressed.  The RO specifically found 
in its December 1985 decision that recent treatment reports 
identified by the veteran were primarily for non-service-
connected symptomatology, i.e., chest pain (pericarditis).  
Diabetes was never mentioned in the rating decision, and 
there were no service connection issues adjudicated.  

The Board acknowledges that, in adjudicating a claim for 
benefits VA is required to consider all statutory and 
regulatory provisions that may support entitlement to 
benefits, regardless of whether the veteran has raised or 
argued a particular issue.  Douglas v. Derwinski, 2 Vet. App. 
435, 439 (1992).  This mandate does not, however, "require 
[VA] to conduct an exercise in prognostication, but only 
requires that it consider all issues reasonably raised. . . 
."  Talbert v. Brown, 7 Vet. App. 352, 356 (1995).  In 
Brannon v. West, 12 Vet. App. 32 (1998), the Court observed 
that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
also held that an appellant must have asserted the claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  The Board finds that the November 1985 
claim cannot reasonably be construed as a claim (formal or 
informal, express or implied) of entitlement to service 
connection for diabetes.  The claim explicitly states that 
the veteran was seeking evaluation of service-connected 
disabilities.  Regardless of the appellant's current 
contentions with respect to entitlement to service 
connection, it is uncontested that, at the time the November 
1985 claim was received, diabetes was not a service connected 
disability.  

In essence, the appellant asks the Board to accept the 
premise that even the vaguest reference to non-service 
connected symptomatology in a rating decision constitutes an 
adjudication and denial of entitlement to service connection 
for such symptomatology, and indeed, for any and all non-
service-connected disabilities the claimant might have.  Such 
a notion has no grounding in governing law.  

The appellant alternatively contends that the medical record 
from Piedmont Medical Center, dated in September 1985, should 
be accepted as an informal claim for service connection for 
diabetes under 38 C.F.R. § 3.157 (b), as a diagnosis of 
diabetes mellitus was listed on the report.  However, 38 
C.F.R. § 3.157 (b) requires as a predicate to acceptance of a 
report of examination or hospitalization as a claim for 
increase or to reopen, that "a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree."  Here, 
at the time that the September 1985 record was received, a 
claim of entitlement to service connection for diabetes had 
never been allowed or disallowed for any reason.  
Accordingly, the provisions of 38 C.F.R. § 3.157 (b) do not 
apply.  

In addition, the appellant has asserted that the veteran's 
admission to a VA nursing facility in March 1992 should be 
accepted as an informal claim for service connection for 
diabetes.  The Board simply notes that, even if accepted as 
such, this would not fall within the September 25, 1985, to 
May 3, 1989, date range specified in Nehmer and 38 C.F.R. 
§ 3.816.  

In sum, the veteran, during his lifetime, never indicated to 
VA that he was seeking service connection for diabetes.  
Consequently, the issue of entitlement to service connection 
for diabetes was never adjudicated during the veteran's 
lifetime.  The first such claim was received from the 
appellant in November 2004, after the veteran's death.  

The Board also notes that the medical record does not contain 
a diagnosis of Type II diabetes mellitus or adult onset 
diabetes, the type of diabetes that is entitled to a 
presumption of service connection based on Vietnam service.  
The medical evidence of record consistently shows that the 
veteran had Type I diabetes.  Pertinently, the death 
certificate shows that the veteran had "[i]nsulin 
[d]ependent" diabetes mellitus, which is another name for 
Type I diabetes.  See Dorland's Illustrated Medical 
Dictionary 457 (28th ed. 1994).  

Type I diabetes is not a presumptive disease.  It is frankly 
unclear why the RO granted service connection for the cause 
of the veteran's death based on such a diagnosis.  This was 
not discussed in the RO's February 2005 decision.  The 
appellant, apparently anticipating the eventual discovery of 
this discrepancy, contended in a June 2005 letter that the 
medical records listing Type I diabetes are either typing 
errors or a misdiagnosis.  The Board does not accept this 
assertion.  First, the appellant is not a medical 
professional, and is not competent to comment on matters such 
as medical diagnosis.  Second, this is not a case where there 
are conflicting diagnoses.  The record does not contain any 
competent diagnosis of Type II diabetes, but rather, contains 
multiple diagnoses from multiple physicians of Type I 
diabetes and insulin-requiring or insulin-dependent diabetes.  

The veteran submitted two Internet articles on the subject of 
Type II diabetes.  The Court has held that a medical article 
or treatise "can provide important support when combined with 
an opinion of a medical professional" if the medical article 
or treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998).  In this case, 
however, the medical text evidence submitted by the appellant 
is not accompanied by the opinion of a medical professional.  
Additionally, it fails to demonstrate with any degree of 
certainty the type of diabetes present in the veteran.  For 
these reasons, the Board must find that the medical text 
evidence does not contain the specificity to constitute 
competent evidence of the claimed diagnosis.  

While the issue of severance of service connection for the 
cause of the veteran's death is not a matter currently before 
the Board, there was certainly no reasonable basis to expect 
VA to interpret a diagnosis of Type I diabetes received in a 
1985 treatment record as an informal claim for service 
connection based on the presumptions relating to herbicide 
exposure.  This is beyond the realm of liberal construction 
of claims.  

The first claim of entitlement to service connection for 
diabetes mellitus filed by the veteran or the appellant was 
received in November 2004.  There was no prior denial of 
compensation for the same covered herbicide disease; and in 
particular, no denial issued between September 25, 1985, and 
May 3, 1989.  Accordingly, the provisions of 38 C.F.R. 
§ 3.816 (c)(1) do not apply.  Accordingly, no benefits are in 
order under those provisions.  


ORDER

Entitlement to accrued benefits based on a pending claim for 
service connection for diabetes mellitus or retroactive 
benefits for diabetes mellitus under 38 C.F.R. § 3.816 is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


